Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 3, 6, 8-12, 17-18, and 21-22 are pending as of the reply and amendments filed on 1/21/21. Claims 1-2, 4-5, 7, 13-16, 19-20, and 23 are canceled. Claims 3, 8-9, and 21-22 are currently withdrawn from examination as being directed to non-elected invention/species. Claims 6, 10-12, and 17-18 are currently under examination. 
The rejection of claims 6-7, 10-12, 17-20, and 23 under 35 USC 112(a) is withdrawn in consideration of the amendments to the claims and Applicants’ arguments.
The rejection of claims 6-7, 10-12, 17-20, and 23 under 35 USC 112(b) is withdrawn in consideration of the amendments.
The 103 rejection over Zarate in view of Smith is withdrawn in view of Applicants’ explanation that the instant application and Smith, at the effective filing date of the claimed invention, were assigned to the same entities. Smith is therefore disqualified as prior art under 35 USC 102(a)(2) by the exception in 35 USC 102(b)(2)(C). 
Upon consideration of the amendments to the claims, a new rejection under 35 USC 112(a) is made, discussed below.
Claims 6, 10-12, and 17-18 were examined and are rejected. 


Claim Rejections-35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 10-12, and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 6 as amended incorporates new matter which was not described in the disclosure of the application as originally filed. Specifically, claim 6 recites R4 to be selected from hydrogen, optionally substituted C1-6 alkyl, optionally substituted C3-6 cycloalkyl, and optionally substituted 4-6 membered saturated heterocyclic ring comprising 3-5 carbon atoms and a member selected from the group consisting of O, NR7a, S, and SO2; and R10a and R10b to be selected from hydroxyl and optionally substituted C1-6 alkyl. However, the disclosure of the application as originally filed only describes R4 to be selected from the group consisting of hydrogen and optionally substituted C1-6 alkyl (see p. 4 of specification, top 2 lines); furthermore, hydroxyl is not included within the originally filed disclosure for R10a or R10b. While the specification does describe variable R4a to be selected from hydrogen, optionally substituted C1-6 alkyl, optionally substituted C3-6 cycloalkyl, and optionally substituted 4-6 membered saturated heterocyclic ring comprising 3-5 carbon atoms and a member selected from the group consisting of O, NR7a, S, and SO2 (see p. 4 of specification, lines 3-6), R4 is described as a separate entity from R4a, and there is nothing in the disclosure of the application as originally filed to indicate R4 and R4a are equivalent. Additionally, while the disclosure of the application as originally filed describes various functional groups for R10a and R10b, including hydrogen, optionally substituted C1-6 alkyl, or together forming an optionally substituted 5-6 membered ring (see p. 6 of specification, lines 10-17), hydroxyl is not included as a functional group for R10a or R10b. The amendment to claim 6 reciting R4 to be selected from optionally substituted C3-6 cycloalkyl, and optionally substituted 4-6 membered saturated heterocyclic ring comprising 3-5 carbon atoms and a member selected from the group consisting of O, NR7a, S, and SO2; and R10a and R10b to be selected from hydroxyl thus constitutes new matter that was not described in the disclosure as originally filed, which is prohibited. See MPEP 2163.06. Claims 10-12, and 17-18 are rejected as these claims depend from claim 6. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Information Disclosure Statement
The IDS filed on 1/21/21 has been considered. 


Conclusion
Claims 6, 10-12, and 17-18 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH PIHONAK/Primary Examiner, Art Unit 1627